DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 14 recite the limitation that fill material is along the entire height of the first and second sidewalls, which contradicts the limitation of claim 1, which states that the fill material has a height below the top surface of the plurality of fins. The height of the fill material is therefore indefinite. For examination purposes, any prior art that teaches the fill with any height will meet the limitation of this claim.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9-11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US Patent 7,473,597 in view of Cho et al, US Patent 8,034,683 (both newly submitted).

Regarding claim 1, Lee teaches a method, comprising providing a substrate 108/110’ (figure 4) comprising a plurality of fins 112, the plurality of fins including a first sidewall (left side of 112 in figure 4) opposite a second sidewall (right side of 112 in figure 4), and a bottom trench surface (which is the top surface of 106 in figure 4) extending between the first and second sidewalls; providing a seed layer 114 over the substrate (figure 5); removing the seed layer from the first sidewall and the second sidewall using an angled ion etch 116 oriented at a non-zero angle of inclination relative to a perpendicular extending from the bottom trench surface, wherein ions of the angled ion etch are directed into an entire height of the first and second sidewalls without being directed into the bottom trench surface, and wherein the seed layer remains only along the bottom trench surface following the angled ion etch (figure 6); and forming a fill material (more portions of 114 that make up 118) over the substrate, wherein the fill material is formed to a height below a top surface of the plurality of fins (figure 7).

Lee fails to teach the full material is formed without a removal process performed on the fill material.

Cho teaches the full material 112 is formed without a removal process performed on the fill material (column 7, lines 1-12, column 13, lines 50-65 and figure 11) by using selective deposition to form fill material, in which the fill material is formed upwards without growth on the top and side surfaces of the substrate, to provide a void-free fill in the fin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho with that of Lee because selective deposition is an alternative, yet generally known means of filling a fin without forming unwanted voids.

Regarding claim 2, Lee teaches the angled ion etch comprises simultaneously removing the seed layer from the first sidewall and the second sidewall (figure 6)

Regarding claim 4, Lee teaches the fill material is formed by chemical vapor deposition or by atomic layer deposition (Column 2, lines 53-58, which is injection of deposition gas).

Regarding claim 6, Lee teaches the fill material is formed along just a lower portion of the first and second sidewalls (figure 7).

Regarding claim 7, Lee teaches removing the seed layer along an entire height of the first and second sidewalls; and forming the fill material along the entire height of the first and second sidewalls (figures 6 and 7).

Regarding claim 9, Lee teaches a method of forming a memory device, comprising providing a substrate 108/110’ (figure 4) comprising a plurality of fins 112, the plurality of fins including a first sidewall (left side of 112 in figure 4) opposite a second sidewall (right side of 112 in figure 4), and a bottom trench surface (which is the top surface of 106 in figure 4) extending between the first and second sidewalls;

providing a seed layer 114 over the substrate including along the first sidewall, the second sidewall, and the bottom trench surface (figure 5); removing the seed layer from the first sidewall and the second sidewall using an angled ion etch 116 oriented at a non-zero angle of inclination relative to a perpendicular extending from the bottom trench surface, wherein ions of the angled ion etch are directed into an entire height of the first and second sidewalls without being directed into the bottom trench surface, and wherein the seed layer remains only along the bottom trench surface following the angled ion etch (figure 6); and forming a metal fill material (more portions of 114 that make up 118 and column 6, line 56 to column 7 line 20) over the substrate, wherein the metal fill material is formed to a height below a top surface of the plurality of fins (figure 7).

Lee fails to teach the full material is formed without a removal process performed on the fill material.

Cho teaches the full material 112 is formed without a removal process performed on the fill material (column 7, lines 1-12, column 13, lines 50-65 and figure 11) by using selective deposition to form fill material, in which the fill material is formed upwards without growth on the top and side surfaces of the substrate, to provide a void-free fill in the fin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho with that of Lee because selective deposition is an alternative, yet generally known means of filling a fin without forming unwanted voids.
	
Regarding claim 10, Lee teaches the angled ion etch comprises simultaneously removing the seed layer from the first sidewall and the second sidewall (figure 6).

Regarding claim 11, Lee teaches the metal fill material is formed by chemical vapor deposition or by atomic layer deposition (Column 2, lines 53-58, which is injection of deposition gas).

Regarding claim 13, Lee teaches the metal fill material is formed along just a lower portion of the first and second sidewalls (figure 7).

Regarding claim 14, Lee teaches removing the seed layer along an entire height of the first and second sidewalls; and forming the metal fill material along the entire height of the first and second sidewalls. (figures 6 and 7).

Regarding claim 15, Lee teaches a method of forming a semiconductor device, comprising: providing a plurality of device structures extending from a substrate, the plurality of device structures defining a plurality of trenches 112 (although only one is shown in figures, it is generally known in the art that the semiconductor device has more than one trench) each including a first sidewall (left side of 112 in figure 4) opposite a second sidewall (right side of 112 in figure 4), and a bottom trench surface (which is the top surface of 106 in figure 4) extending between the first and second sidewalls; providing a seed layer 114 over each of the plurality of device structures including along the first and second sidewalls and along the bottom trench surface (figure 5); removing the seed layer from the first sidewall and the second sidewall of each of the plurality of device structures using an angled ion etch 115 oriented at a non-zero angle of inclination relative to a perpendicular extending from the bottom trench surface of the base layer, wherein ions of the angled ion etch are directed into an entire height of the first and second sidewalls without being directed into the bottom trench surface, and wherein the seed layer remains along the bottom trench surface of the substrate (figure 6); and depositing a metal fill material (more portions of 114 that make up 118 and column 6, line 56 to column 7 line 20) within the plurality of trenches, wherein the fill material is formed within the plurality of trenches to a height below a top surface of the plurality of device structures (figure 7).

Lee fails to teach the full material is formed without a removal process performed on the fill material.

Cho teaches the full material 112 is formed without a removal process performed on the fill material (column 7, lines 1-12, column 13, lines 50-65 and figure 11) by using selective deposition to form fill material, in which the fill material is formed upwards without growth on the top and side surfaces of the substrate, to provide a void-free fill in the fin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho with that of Lee because selective deposition is an alternative, yet generally known means of filling a fin without forming unwanted voids.

Regarding claim 16, Lee teaches the angled ion etch comprises simultaneously removing the seed layer from the first sidewall and the second sidewall of each of the plurality of trenches (figure 6).
.
Regarding claim 18, Lee teaches the metal fill material is formed by chemical vapor deposition or by atomic layer deposition (Column 2, lines 53-58, which is injection of deposition gas).

Regarding claim 20, Lee teaches the metal fill material is not formed along the upper portion of the first and second sidewalls of each of the plurality of trenches (figure 7).



Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Cho as applied to claims 1, 2, 4, 6, 7, 9, 10, 13-16, 18, and 20 above, and further in view of Gopalan et al, US Patent Application Publication 2013/0214234 (as cited in previous Office Action).

Regarding claims 3 and 17, Lee and Cho fail to teach the angled ion etch comprises: removing the seed layer from the first sidewall (of each of the plurality of trenches); rotating (the plurality of device structures and) the substrate; and removing the seed layer from the second sidewall (of each of the plurality of trenches) after the substrate is rotated.

Gopalan teaches the angled ion etch comprises: removing the seed layer 30 from the first sidewall (of each of the plurality of trenches, as shown in figure 7A); rotating (the plurality of device structures and) the substrate and removing the seed layer 30 from the second sidewall (of each of the plurality of trenches) after the substrate is rotated (as shown in figure 7C) as a known means for selectively removing the seed layer from the upper edges of the trench sidewalls.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan with that of Lee and Cho because rotating the substrate while selectively etching the seed layer is done to selectively removing the seed layer from the upper edges of the trench sidewalls in a uniform manner.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4, 6, 7, 9-11, 13-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899